Per Curiam:
The only question in this case is as to the admissibility of the examination of the defendants before the magistrate, when they pleaded guilty of the commission of the crime charged, and of their confession to the police officer. The evidence shows that the confession was not extorted or obtained by any improper means, but that the defendants were properly warned as to their rights and that it was purely voluntary.
No error appears to have been committed upon the trial and the judgment and order are affirmed.
Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ.
Judgment and order affirmed.